HEDRICK, Judge.
All of defendant’s assignments of error relate to the court’s refusal to delay defendant’s trial in order to obtain defendant’s *185witnesses and in the use of the stipulation that the witnesses, if present, would corroborate defendant’s testimony.
Although not denominated as such, we treat the colloquy set out in the record between the defendant and the court as a denial of motions to continue and to reopen the case for the introduction of additional testimony.
It is well settled in this State that a motion to continue is addressed to the sound discretion of the trial judge and his ruling thereon will not be reversed in the absence of a showing of an abuse of discretion. State v. Moses, 272 N.C. 509, 158 S.E. 2d 617 (1968) ; 2 Strong, N. C. Index 2d, Criminal Law, § 91, p. 620. However, if the motion is based on a right guaranteed by the Federal and State Constitutions, the motion presents a question of law and the order of the court is reviewable. State v. Baldwin, 276 N.C. 690, 174 S.E. 2d 526 (1970) ; 2 Strong, N. C. Index 2d, Criminal Law, § 91, p. 620.
A motion to reopen a case to call additional witnesses is likewise addressed to the discretion of the trial judge and absent a showing of abuse will not be reversed on appeal. State v. Shutt, 279 N.C. 689, 185 S.E. 2d 206 (1971), cert. denied, 406 U.S. 928 (1972) ; State v. Stack, 12 N.C. App. 101, 182 S.E. 2d 633 (1971) ; 2 Strong, N. C. Index 2d, Criminal Law, § 97, p. 631.
There is nothing in this record to indicate that the trial court abused its discretion in refusing to delay the defendant’s trial in order that the witnesses subpoenaed by the defendant could be brought to court to corroborate the defendant’s own testimony. The defendant was tried in the district court four days before his case was called in the superior court. At his trial in the district court, the defendant waived his right to court-appointed counsel. Prior to his trial de novo in the superior court, Judge Rousseau appointed counsel to represent him. Had the defendant desired, he could have informed his attorney of his wishes regarding the witnesses in sufficient time to compel their attendance or to move for a continuance until such time as the witnesses could be made available. By not informing either his counsel or the court until the State and the defendant had presented evidence and rested the case, we are of the opinion the defendant waived any right to have the proceedings delayed or to compel witnesses to testify as to matters that might corroborate his own testimony. On this record, no abuse of discreton is shown.
*186Furthermore, it is abundantly clear from the record that Judge Rousseau and the Assistant District Attorney went out of their way to accommodate the wishes of the defendant with respect to the desired witnesses. While the defendant complains that the use of the stipulation would not be the same as the personal testimony of the witnesses, he did not object to its use. Indeed, he and his attorney implicitly assented thereto. There is nothing in this record to indicate that the defendant was in any way prejudiced by the court’s refusal to delay the trial to compel the attendance of the witnesses or in the use of the stipulation in lieu of their testimony. We do not find that the trial judge either abused his discretion or denied the defendant his constitutional right of confrontation. See State v. Utley, 223 N.C. 39, 25 S.E. 2d 195 (1943).
The defendant had a fair trial free from prejudicial error.
No error.
Judges Britt and Baley concur.